 Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 1 of 6




 (Revi
     sed03/2020)

                                             UNITED STA TES DISTRICT CO UR T
                                             SO UTH ERN DISTR ICT O F FLORIDA

                                                  CA SE NO . 21-6320-VALLE


 UN ITED STATES OF AM EM CA .
                               Plaintiff,
                                                                             U.S.M arshalNo.
         BRYAN SAMUELBERKMAN

                               D efendaht.
                                                      /
 1,theundersigned Defendansand Iorw e, theundersigntdsuretits,jointlyandstverall
                                                                               yacknowledgethatweand
 ourpersonalreprçsçql#ti
                       ves,jflinkyand-severally,arebou dtopaytheUnitedStatesofAmerica
 $          .'
                           -
                                                                                               ,   thesum of
     -           Q > ;oo m fs'
                 ,.    .     8 > .> '         -                        '              - '-/
                                             STANDARD CONDITIONS O F BOND
The conditionsofthisbond are thatthe Defendant:

    1. Shallappearbefore this Courtand atsuch otherplacesasthedefendantmay be required to appear
accordance with any and aIlorders and directions relating to the defendant's appearance in thiscas         ,in
appearance forviolation ofa condition ofthedefendant'srelease as may be ordered ornotiGed by te    , i
                                                                                                     nc
                                                                                                  his C l
                                                                                                        u ding
any otherUnitedStatesD istrictCourtto which thedefendantm ay beheld to answerorthe causetransferreodurtor
defendantisrequired to ascertain from theClerkofCourtordefensecounselthetimeand placeofalIsched.ul        The
proctedingsonthecase. In no eventm ay a defendantassume thathisorhercase hasbeen dism i                     ed
Courthasentt                                                                                   ssed unlessthe
                      redanorderofdismissal.Thedefendahtistoabideby anyjudgmententeredinsuchmatterby
surrendtfingtostrvtany senttnceimposed andobeyinganyorderordirectioninc
Thisisacontinuingbond, including any proceeding on apptalorrevitw       onnectionwithsuchjudgment.
effectuntilsuch time asthe Courtshallorderotherwise               , whi
                                                                      ch jhallrem ain in fuliforce and
                                                                                               .
                                                   .


    2. M ay nottraveloutside the Southern D istrictofFlorida unless otherwise app
a                                                                                roved by theCourtpriorto
Riv suchtravel,TheSouthernDistrictofFloridaconsistsofthefollowingcounties:Broward,Highlands,Indian
 ny
    er,M artin,M iam i-Dade,M onroe, Okeechobee,Palm Beach and St. Lucie.
    3. M ay notchange his/her presentaddresswithoutpriornotifk ation and approvalfrom the U
Offlcerorthe Court.                                                                           .S.Pr
                                                                                                  obation

    4. M ustcooperate w ith Iaw enforcem entofficers in the collection of a DN A
required by 42 U .S.C.Section 14135a.                                            sam ple if the collectkon is

    5. M ustnotviolate any federal, state or locallaw while on release in thiscase.
in centactwithIaw enforcementhe/s  heshallnotify theU.S.Probation Offlcerw ithinSho    uld the defendantcom e
                                                                                    72 hours.
     Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 2 of 6




                                                                  DEFENDANT:        BRYAN SAMUEL
                                                                  CASE NUM BER BERKMAN
                                                                              :  21-6320-A0V
                                                                  PAGE TW O


                                               spéclwtzcoxolTloxsoyBoxn
In addition to compliance w ith the previously stated conditions of bond,the defendantm ustcomply w ith tlie
specialconditions'checkedbelow ;       .

                    ,,dl
                       ç az'
                           kt
                           -      ie,awyi,
                                         n Doliv'
                                                iam ra/tx u);gq(i&'. r- - <b/ew fe..e                u
                                                                                                     -
 Z a.dSurenderallpasspà'rtsandtraveldocpments,ifany, toPretrialSeryicesandnotobtainanytraveldlc.

                                                                                              iuvxts
               uring the pendency ofthe case;# flte.
                                                   e u'f.t t'
                                                            J'
                                                             -t- eww lM'Jur-roi
                                                                              vze-'ede af-tr.
                                                                                            e- a o'è c'r-ffr 1
                                                                                                             'e
          .   ReporttoPrctrialServicesasfollows:(k.s'
                                                    ?
                                                    asdirectedor timets)aweekinpersonand            timets)aweekby
          telephone;
      c,Submittosubstanceabusetestingand/ortreatment, contributetotheoostofservicesrenderedbasedonability
        Jopay,asdetermined by theU.S.ProbationOffcrr;
 -    ö,Refrain from       excessive OR      abstain from alcoholu3e or any use ofanarcoti: drug orothercontrdll
         subst                                                                                                 ed .
              ance,asdefinedinseotionl02oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
         aliqensed medicalpractitiontr;
      e.Pa
        b rticipate in a m entalhealth assessm entand/or treatment and contribute to the costsofservices'rendered
          asedonability topay,isdetermined'   by theU-S.ProbationOm cer;
      f.Employmbntrestrictionts):                         .


      g.Maintainoractivelyseekfull-timeemplcyment;
      l
      i.M aintain.o?beginaneducationalprogram;
' iXvoi daIlcontactwithvictimsorwitnéssestojhecrimescharged exceptthroughcounsel.TheAU SA shall
      '



   provibedefense counseland pretrialàerviceswiththenamesof, allvictimsorwitnesses.Théprohibition
   againstcontactdoesnottake effectuntildefense counselreceivesthe list. The prohibition againstcontact
   appliesonlyto thosepersonsonthelist' , butthe pr
                                                  osecutorm ,y expand the listby sending written noticeto
   defenseccunseland pretrialservices.;
     j.Avoida11contactwithco-defendantsanddefendantsinrelatedcases,.exceptthroùgh counsel;
-     k.Refrain frofn n
                      ' ossessinz
                                -
                                  a firearm '. destructivedeviceorotherda'
                                                                         nzerousweaoonsandshallsurrender4ifanv)
                                                                          -              '                  '         .
          theirconcealedweaponspermittotheU.S.ProbationOfsce;A v'
                                                                & e$q xon-      .
                                                                                     .
                                                                                              yopw & 7- . >G''
                                                                                              u
      1.Noneofthesignatories m ay sell, pledge,m olgage,hypothecate, encuinber,etc,,any realpropertytheyown
        until.tht bond isdischargtd, orotherw isem odiGed by the Court;                                    .
     m.M aynotvjsitoommtrcialtrAnsportationestablishment:airports, seaport/marinas,com m ercialbusterm inals
       train stations,etc-;                                                                '               ,
     n.Defendantshallconsentto'the U.S.Probation Officer conducting periodic unannounced examinations ofthe
       defendant'scomputerequipinentathis/herpkace ofemplqym entoron the computerathis/herres
                                           .                                                  'idencew hich
          may includeretrievalandcopyingofa1Idita'from thecomputerts)andany intemalorexttmalptripheralsto
          ensur
          thb e compliance with thiscondition and/orremovalofsuch equipm entforthe gurposeofconducting a m ore
             rough inspection;andconsentatthedirection ofthrU.S,ProbationOm certo have installed onthedefendant's
                                                .             s
                                   '

          computerts),atthedefendynt'sexpense,anyhardwareorsohwaresystemjtomonitd
                                                                                'rthedegerfdant'scomputer
          USC;
Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 3 of 6




                                                                    DEFENDANTi   BRYAN SAMUEL
                                                                    CASE NUMBER  BERKMAN
                                                                    PAGE THREE : 21-6320-A0V.

                                                                                         .   .                         '

- O.EOCATION MOXITORING PROGRAM :Thedefendantshpllbe monitored by the form oflocation
                                       .          .
         monitoringand shallabideby a1ltechnologyrqquirementsasnotedbelow, aswellascontributeto the costsof
         servicesrenderedbasedon( )abilitytopayasdderminedbythtU.S.ProbationOm cer- or-( )paidby
     .   U.S.Probation;                                                                              .


                  Locationmonitoringtechnologyatthediscretioniftheof/cer
              .
                  RadioFrequency (RF)monitoring(ElectronicMonitoring)
           Active GPS M onitoring
           VoiceReeognition
           Curfew:You arerestrictedtoyourresidence'
                                                  evel dayfrom                to     ,   oras directed by tl
                                                                                                           w supervising
         , officer.      .       .


                                                               OR
                  Home Detention:You are restricted to yourresidence atalltimesexceptfor:
                  ( )medical
                  ( )substanceabuseormentalhealthtreatment
                  ( )courtappearances
                    )attomeyvisitsorcourtorderedobligations
                    )religiousservices
                    )employment
                    )otheractivitiesaspre-approvedbythesupervisingofficer
    p.QESIDENTTAT,QR-ENTRY CENTER: The defendant shallreside at a residential re-
      h                                                                           entry center or
          alfwayhouseandabideby alltherulesandregulationsoftLeprogr:m.Thecosttobepaidby( lprettial
         Servicesor ( )based on the defendant'sability tö pay.You are restricted to theresidentialreentry        -
         center/halfway house atalltim esexceptfor:
        )employment
        )education
        )reiigiousservices
        )medical,substanceabuse,ormpntalhealthtreatment
        )attomeyvisits
        )courtappearances
        ).courtordertdobligations
        )reportingtoPretrialServices
      ( )other
    q.Third-partyCustody:                                                 willserveasathird pa% gustodianandwill
      reportany violations ofthe release conditionsto the U .S,Probation OfGcer. Failure to comply w ith these
      requirements,thethirdparty custodian can besubjecttotheprovisionsof18US.C.j 40l,Cpntempt'of
      Cou                                                                                        .
          rt'
    r.The defendantshallsubm it his person, propei-ty,'residence,vehicle,papers,
-     U                                                                  computers,(asdefined in 18
       S.C.1030(e)(1)),otherelectroniccommunicâtionordatastoragede'vicesormedia, oroffce,to asearch
          .

     conducted by a,Unitçd States Probation Om cer Thedefendantmustwarn any otheroccupants thatthe
                                                           ,

     premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbecbnductedatareasonable
     timeand in n reasonablem anner.
Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 4 of 6



                                                        D             BRYAN SAM UEL
                                                         EFENDANT: BERKMAN
                                                        CASE
                                                        PAGE NUM
                                                             FOURBER:    21-62x -Aov

 '

'- s. M audatory Adam W alsh Conditions: Defendant shall abidc by speciGed restrictions on perspnal
   associations,place of abode,or travel, to avoid al
                                                    lcontactwith an alleged victim otthe crimeand with a
      potentialwitness who may testify conibrning thi offense;rçporton a regular basis to a designated 1aw
      enforcementageilcy,pretrial.servidesajencyorotheragehcy;complywithaspeciGedcurfew (withelectrbnic
                                                                      ,
      monitoTin'
               gl'andrefrain from possessingasrearm , destructivedeviceorotherdangerùusweapons.
     t.AdditionalSexOffenseConditionsForDefendantsCharaed orConvictedofaSexualOffense:
           1.    )De
                  b fendantmayn6thavecontactwithvictimts),oranychi
                                                                 ldundertheageof18,unlessapproved
                    y theCourtorallowed by the U .S.Probation Officer.
          2.     )Thedefendantshallnotpbssessoruseanydataencryptiontechniqueorprogram andshall
                   providepajswordsand administrativerightstotheU .S.Probation Ofscer.
                 ) Defendantshallparticipateinspecializedsexofferderevaluation and treatment, ifnecessary,
                  and to contributeto thecostsofservicesrendered based on ability to paykasdetermined by
                       .

                  the U.S.Probaiion Offk e.
                )Defendantshallnotpossess,procure,purchaseorotherwiseobtainany internetcapabledevice
                  and/orcomputer.A dditionally,thedefendantisprohibited from using anotherindividual's
                  computerordevicethathasinternetcapability.
          5.    )Defendantisgrohibitedfrom establishingorm aintaining any em ailaccountorsotialm edia
                  account.Addltionally,thedefen'dantisprohibited from using anotberindividual'semailaccount
                  orsocialmedia account.'M ustprovidem onthly orupon request,personalphone and creditcard
                  billingstoPretrialServicestoconfirm thereareno serviceswithany internetservicesprovider.
                                                                                       .
          6.    )Defendapt.isnotpermittedtoenterplaceswherechildrencongregateincluding, butn6tIim ited
                 toanypiayareas,playgrpunds,libraries,children-tàemedrestaurants,daycares, schools,
                 >m usem entparks,carniv-sî/ iirs,unlessapprovedbytheU.S. Probation Officer.
          7. ( )Thedefendantshallnotbeinvolvedinanychildren'soryouthorganizations,
          2. ( )De
                 sexfu
                     end ant
                      ally   isprohibitedfrom viewing,owning,orpqssessinganyobscene, pornograghi
                           stim ulating visualcrauditory m aterial including teleph6ne,electronic medla c,or
                                                                ,
                  dèmputerprogram s, orcomputerservices.                                              ,
                )Thedtfendantshallparticipateinamaintenancepolygraph examinationtoperiodically
                 investigate the defendant'scompliance. Thepolygraph exam ination shallspecifically address
                 only defendant'scomplianceornon-compliancewithtilespecialconditionsofreleaseandshall
                 notinquire into the factscfthepending criminalcase againstdefendant. Thedefendantwill
                 contributetothecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
                 ofthirdpartypayment.
                                -                    ,                 x.x.v v.
- u.Maytravelto andfrom:SD lR *UGYXX öf,
                                       &an&dP'
                                             bl
                                            musr
                                              .
                                               txnotify*>-
                                                        PreZ.
                                                           tria.'
                                                                Se'
                                                                  crœ.
                                                                     vlcesoftravelplansbetore
     Ieavinganduponreturn.      a wwsy- jl'm         pc atfpqoom no/w'
                                                                     cz--
                                                                                           .
                                                                                               e';;'4, r/a.
     v Complywiththefbllowingadditionalconbitionsofbond: 7 *
      .                                                    <4.OSD& tvvwùov .
                                                                           % < terl                  '
    Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 5 of 6




                                                          C
                                                          DEFENOANT:
                                                           ASENUMSER:
                                                                      JRYANSAMUEL
                                                                       ERKMAN
                                                          'AcznvE                   21-s23o-A&

                      PENAI,TIES AND SANCTIO NS APPLICARLE TO DEFEN DANT

           Violationofanyoftheforegoingconditionsofreleasemayresultintheimmediatçissuanceofawarrant
 for the defendant's arrest, a revocation of release, and order of detention,as provided in'12 U .S.C.93148,
 f                                                  ,

 iorfeitufeofany b>ilposted,and aprosecutionforcont:mptasprovidel in 18 U S.C.9401,whichcouldresult
                                                                                .
    napossibleterm ofimprisonmentorafine.
       Tlw com m ission of any offense while on pretrial release may result in an additionalsentence upon
conviction forsuch offense to aterm ofimprisonm entofnotm ore than ten years, ifthe offense isa felony;ora
term of imprisonm ent of not m ore than one year, if the offense is a misdemeanor.This sentence shallbe
'
consecutivetoanyothersentenceand mustbeimposed inadditiontothesentencereceived fortheoffenseitself.
                          ' ,
                  .                                                                       '
                                                                                      .


        Titlel8U.S.C.51503makesitafelonycriminaloffensepunishablebyimprisonmentanda$250,000fine
to intim idateorattemptto intim idate a w itness,jurororomcerofthecourt;l8U.S.C.jl510makesi tafelony
crimihaloffensepunishableby imprisonmentanda$250,000 fneto obstructa orim inalinvestigation;18U .S.C.
û1512makesitafelony criminaloffensepunishableby imprison'  mentand a$250,0D0 finetotamperwitha
witness;victim orinform ant;and 18 U.S C.j15l3makesi
                                       .           tafelonycrimlnaloffensepunishableby imprisonment
anda$254,000finetoretaliateagainstawitness,victim orinformant, orthreaten to dp so.
       Itisa crim inaloffense under 18 U.S.C.53146,i
       .
                                                   fafterhavingbeenreleased,thedefendantknowingly
failstoappearasrequired bytheconditionjofrelease, orto surrenderforthe service ofsentence'pursuantto a
courtorder.Ifthedefendantwasrekeasedincopnectionwithayhargeof,orwhileawaitingsentence,surrinder
forthe serviceofasentence, orappeklorcertiorariaherconvictlonfort'

      .(1)anoffensepunishable by death,life imprisonment, orimprisonmentforaterm offifteenyearsormore
             .

           thtdefendantshallbeGned notmorethan$252,000orimprisontdfornotmorethantenyears, orboth;
      (2)A
         dnoffensepuni
                     shabieby imprisonm'
                                       entforaterm offveyearsormoresbutlessthanfiûeenyears, the
            efendantshallbefinednotmorethan $250,000orimprisqnedfornotmorethanfiveyearq, orboth;
      (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwp
           years,orh0th;                   .
      (4)amisdemeanor,thedefendantshallbefinedn'
                                               otmorethan$100,000orimprisonednotmorethanone
           year,orboth.

       A term ofimprisonmentimposedforfailuretoappearorsurrendershallbeoonseoutivetothesintenceof
imprisonmentforany otheroffense. In addition,a failure to appearm ay resultin the forfeiture'ofany bailposted
                                                                                                             ,
which m eansthatthe'defendantwillbe obligated to pay the fullam ountofthe bond, which'm ay be'    enforced by
allapplicàble lawsofthe United States.




                                                                                                                 /
Case 0:21-mj-06320-AOV Document 11 Entered on FLSD Docket 05/24/2021 Page 6 of 6
       @




                                                                                                                      jRYAN SAMUEL
                                                                                         DEFENDANT:                   BERKMAN
                                                                                         CASE NUM BER :
                                                                                         PAGE KX'       21-6230-A0V

ki                               PENALTIESAND SANCTIONSAPPLICABLETO SURETIES
  olationby thedefendantofany oftheforegoingconditionsofreleasewillresultin an immediateobligationbythesuretyorsureties
topaytbefullamountofthebond..
                            Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialofficer
ofanyUnitedStatesDistriotCourthavinjcognizanceoftheahoveentitledmatteratthetimeofsuchbreach,andifthebondisforfeited
andtheforfeitureisnotsetasideorremltted,judgmentmaybcentereduponmotioninsuchUnitedStatesDistrictCourtagainsteach
suretyjointlyandseverallyfortheamountofthebond,togetberwithinterrstandcosts,andexecutionmaybeissuedandpayment
securedasprovidedhytheFederalRulesofCriminalProcedureandotherlawsoftheUnitedStates.
                                                                              SIGNATURES
IhavecarefullyreadandIunderstandthisentireappearancebondconsistingofsevengàges,orithasbeenreadtome,and,ifnecessary
translatedintomynativelanguage, andIknow thatlam obligatedbylaw tocomplywlthalIofthetermsofthisbond. Ipromisetoobey,
allconditionsofthisbond,to arpearin courtasrequired,and to surrenderforservioeofany sentence imposed. Iam aware ofthe
penaltiesandsanctionsoutlinedinthisbpndforviolationsofthetermsofthebond.
If1am an agentacting fororon behalfofacorporatesurety,IfurtherrepresentthatIam adulyauthorizedagentforthecorporatesurety
andlavefullpowertoexecutethisbondintheamountstated.
                                                                              DEFENDANT
signedthis il dayof MAY                                              ,   20 21at         FTL                ,   Florida
Signedandacknowledgedbefore                                                    DEFE        NT:(Signature)Z,'                        *-
                 DeputyClerk          /
WITNESS:                                                ,
                                                                                     /     4/4G                                          z
      F-r:.               I?I.                                                                      (zity                                State
      City                                Stzte                 '

                                                                    CO RPORATE SURETY
Signedthis              dayof                               '       ,    20     at                          ,Florida
SURETY:                                                                         AGENT:(Signature)                 -                                          -


                                                  '                             PRINT NAM E:
        Cit
          y                                 State

                                                                    Ixm v lotu t.SURETIES
siaatlus dayof                   ï ,20X at !%
                                  '
                                           -'.b! .FloH& signdthi
                                                               s dayof 2                                                      ,=Z at /7'/v lqouda    s

SURETY:(signature)                                      1-                        stlRE'
                                                                                       rv:(signature)                                         L, '       -

PRINI-NAME:                                         .   %.
                                                                                  PRINTNAME:                              .              66
REMTIONSHIPTODEFENDANT:                                                           RE TIONSHIPTODEFENDANT:                                      -lM> .
                                                                                                                                                    =.
                                                                                                                                                                  LU
'n - cturvc                                    p.u                                       erotvm                                FL
              (lity                                 Stqtq                                   (iity                                        Sfate
signedthis      dayof                 ,20         at                     ,lqori
                                                                              da Sigrledthis          dayof                   ,20   at
                                                                                                                                     -    -          ,   Fl
                                                                                                                                                          ofida
SURETY:(Signature)                                                                SURETY:(Signature)
PRINT NAM E:                                                                      PRINT NAM E:
RELATIONSHP TO DEFENDANR                                                          RELATIONSIIP TO DEFENDANT:

              (2itl,                                19titttl                                City                      .                  State
                                                        APPRO VAL BY TH E C OURT
oate: N -âI-Jl                                                                                                            Z
                                                                                     L     A S.SNOW
                                                                                     UNITED STATES M AG SITR ATE JUDG E
